—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered August 3, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations. Concur — Sullivan, J. P., Nardelli, Tom, Saxe and Friedman, JJ.